Citation Nr: 1128954	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  98-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1941 to September 1945.  He died in November 1997.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The case was previously before the Board in December 2005 wherein the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's December 2005 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2007, her representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

The Board again denied the claim in an August 2008 decision, and remanded the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318, in compliance with the July 2007 Court Order.  The appellant appealed the Board's August 2008 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2010, the Court issued a memorandum decision that vacated the Board's decision and remanded the case for readjudication in compliance with directives specified. 

In February 2011, the Board requested a Veterans Health Administration (VHA) Opinion to obtain an opinion as to whether the Veteran's osteoarthritis was related to service, and if so, whether it was at least as likely as not the Veteran's death from sepsis was related to his osteoporosis.  A VHA opinion was provided in May 2011.  

The appellant requested a personal hearing on his appeal in an August 2005 statement.  In November 2005, the Board sent the appellant a letter requesting clarification as to the type of hearing she wanted before a Veterans Law Judge of the Board.  The letter noted that if she did not respond within 30 days from the date of the letter, the Board would assume that she did not wish to attend a hearing.  No response was received from the appellant regarding a hearing.  Thus, the hearing request is deemed to be withdrawn.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 1997; the death certificate lists the immediate cause of death as sepsis due to cholecystitis as a consequence of a duodenal ulcer.

2.  At the time of the Veteran's death, service connection had been established for anxiety state and amebiasis, with a combined disability evaluation of 10 percent.

3.  The competent medical evidence supports a finding that the Veteran's osteoporosis was related to service and contributed substantially or materially to his death from sepsis due to duodenal ulcer.

4.  By virtue of the grant of service connection for the cause of the Veteran's death herein, the claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is rendered moot.



CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2010).

2.  The appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Legal Criteria

According to VA law and regulation, service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303 (2010).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic conditions will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  See 38 C.F.R.  § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1).

The VA will give due consideration to all pertinent medical and lay evidence in evaluating a claim for death benefits.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.  Cir. 2009) (citing Jandreau v. Nicholson 92 F.3d 1372 (Fed. Cir. 2007)).

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury that primarily caused death.  See 38 C.F.R. § 3.312(c)(3).  There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  See 38 C.F.R. § 3.312(c)(4). 

III. Analysis

The Veteran's death certificate reflects that he died in November 1997 of sepsis due to cholecystitis and due to a duodenal ulcer.  No autopsy was performed.  At the time of the Veteran's death, the Veteran was service-connected for anxiety state and amebiasis, with a combined disability evaluation of 10 percent.

The appellant asserts that the Veteran had osteoporosis as a result of hardship in service and that the Veteran's osteoporosis had its onset in service.  The appellant contends that the Veteran's long history of ingestion of nonsteroidal anti-inflammatory drugs (NSAIDS) to alleviate osteoporotic pain caused or contributed to his duodenal ulcer, which in turn caused sepsis which, in turn, caused his death.

A January 1957 VA hospital discharge record reflects that the Veteran was admitted to the orthopedic service in November 1956.  He gave a history of having had back trouble for as far back as 1945.  He reported that he had spasms of pain on the dorsal spine down to the lumbar, which were relieved by lying down and aggravated by any motions.  He had been bedridden with pain since November 1956.  X-ray studies during his hospitalization revealed marked osteoporosis of the entire spine with secondary stress changes.  X-rays of the mandible revealed absence of the lamina dura and skull X-rays revealed ground glass appearance and generalized osteoporosis.  The diagnosis was senile osteoporosis of the spine, skull and mandible, due to an undetermined cause.

The Veteran filed a claim for entitlement to service connection for osteoporosis, which was denied by the Board in June 1958.  The Veteran filed a claim to reopen his claim for service connection for osteoporosis, and in June 1963, the Board again denied the claim.  During the course of his claims, several medical opinions were submitted by the Veteran and obtained by VA.

In a June 1957 letter, L.S.S., D.O., opined that the Veteran's osteoporosis was related to service.  Specifically, Dr. L.S.S. opined that the Veteran's osteoporosis was related to calcium deprivation during his overseas service and a severe attack of amoebic dysentery in service. 

An October 1958 letter from M.F.R., D.O., reflects that X-rays taken in November 1956 revealed multiple compression fractures due to osteoporosis.  An August 1958 buddy statement from G.F.K., who served with the Veteran, discussed the poor diet and living conditions while they were stationed in China.

In an April 1960 private medical opinion, P.T.K., M.D., found that the Veteran's osteoporosis was as result of his military service.  The private physician noted that circumstances existed during the Veteran's service which were conducive to and provocative of osteoporosis as a result of nutritional deficiency, intercurrent illness, excessive physical stress, and severe psychic stress.  He also noted that the Veteran's complaints had been continuous since their onset during service.  The private physician cited the Veteran's complaints of backache, leg ache, dysentery and fatigue as evidence that the Veteran's complaints had been continuous.

A September 1962 memorandum opinion from Dr. O.K.T., a VA physician, in response to the April 1960 private medical opinion, states that although the conditions noted by the private physician: nutritional deficiency, intercurrent illness, excessive physical stress and severe psychic stress, are recognized causes of osteoporosis, in light of accepted medical principles these cannot be used to explain the Veteran's type of severe and persistent osteoporosis.  The VA physician noted that the Veteran had osteoporosis of the idiopathic type.

In an April 1963 independent medical opinion, E.G.H., M.D., opined that there was no evidence that the Veteran's osteoporosis existed prior to, developed during, or was influenced by military service.  He noted that if factors of malnutrition, amebiasis, stress, anxiety, and so forth, were operative during the Veteran's period of military service and were the initial factor in his decreased bone density, then one would expect it to have appeared sooner than 11 years elapsed time between separation and its recognition.

In an October 1999 statement, the appellant stated that the Veteran was treated for kyphosis of the spine, which caused him to shrink from 5'8" to 5'0".  She stated that he was in pain all the time as a result.  She reported that he took Pepcid, Zantac, Excedrin, Tums, and other recommended non-prescription measures.

In a November 2010 opinion, A.C., a registered nurse, provided an opinion based on a review of the claims file.  A.C. noted that she agreed with previous medical opinions in that the Veteran's osteoporosis was not the senile type.  She opined that it is at least as likely as not that the Veteran's osteoporosis was a result of secondary causes, as he had a history of dietary deficiencies and gastrointestinal problems, which are a causal factor in a decrease in nutrient absorption.  It was noted that the Veteran had claimed that he lost weight in service, but his weight when he returned was consistent with his weight when he departed for service.  A.C. noted that in her opinion, weight loss, standing alone, is of little relevance in evaluating the cause of osteoporosis.  It was stated that the critical issue for purposes of osteoporosis is the patient's nutrient absorption.  She noted that the Veteran had continuing gastrointestinal problems after returning to the states, which were considered by his military physicians to be associated with anxiety.  A.C. stated that the Veteran's history of calcium deficiency, amoebic dysentery and somatic complaints, referred to as gastrointestinal problems during service, are risk factors for osteoporosis.  Furthermore, she stated that his complaint of back pain during active duty is another factor which supports that the onset of osteoporosis began in the military.

Consequently, A.C. opined that it is more likely than not that the onset and slow progressive course of the Veteran's osteoporosis began during active duty.  A.C. further opined that it is as likely as not that the Veteran's dietary deficiencies as well as his gastrointestinal problems associated with his anxiety were causally related to inadequate nutrient absorption which is a significant risk factor for osteoporosis.  Finally, A.C. opined that it is more likely than not that the Veteran's peptic ulcer disease was caused by his chronic NSAID use.  She noted that lay statements report that the Veteran took NSAIDs regularly for decades.  A.C. noted that she agreed with Dr. M.F.K.'s opinion that the Veteran's advanced age with a history of chorionic NSAID use, placed him at an increased risk for severe ulcer complications.  She noted that peptic ulcer disease is caused by a bacterium or NSAID use and that a peptic ulcer of the duodenum is a duodenal ulcer.  There was no evidence suggesting the Veteran had a gastric bacterial infection.  Thus, A.C. found that it is more likely than not that his peptic ulcer disease was caused by his chronic NSAID use.

In light of the conflicting medical opinions of record, the Board requested a VHA opinion to address whether the Veteran's osteoporosis was related to his service and if so, whether the Veteran's death from sepsis, due to a duodenal ulcer, was related to the Veteran's osteoporosis, to include the ingestion of NSAIDS to alleviate osteoporotic pain.  In a May 2011 VHA opinion, a VA physician, opined that it is at least as likely as not that the Veteran's osteoporosis was related to service.  The Va physician further found that it is at least as likely as not that the Veteran's death from sepsis, due to duodenal ulcers, is related to the Veteran's osteoporosis, to include the ingestion of NSAIDS to alleviate osteoporotic pain.

The VA physician noted that the Veteran spent over two and a half years in remote areas of China and Burma while in service and that there were multiple lay reports in the record recanting the poor sanitary conditions and inadequate nutrition, including lack of dairy products.  She noted that diets lacking calcium are associated with osteoporosis.  The VA physician stated that the Veteran was deprived of dietary calcium at an important time in his life for bone formation.  She stated that while a younger person would have had time to "make up," the Veteran was at the end of the bone producing part of his life and he had no "make up" time.  She also noted that the Veteran developed osteoporosis at a remarkably young age.  She stated that a diet deficient in calcium is a known risk factor for osteoporosis and cannot be ruled out as a secondary causes.  There is no evidence in the file to support or refute other secondary causes such as hypogonadism.  Therefore, the VA physician opined that it is at least as likely as not that dietary constraints imposed on the Veteran during his tour in China/Burma were a contributor to his developing osteoporosis and vertebral compression fractures later in life.

The VA physician further noted that the Veteran was reported to have used Excedrin daily to relieve back pain which was due to vertebral compression fractures secondary to osteoporosis.  She stated that Excedrin contains aspirin and that aspirin is an NSAID and NSAIDS are a known risk factor for developing peptic ulcers.  Consequently, the VA physician found that it is at least as likely as not that regular use of Excedrin to relieve pain of compression fractures contributed to his developing peptic ulcer disease and peptic ulcer disease is listed on the death certificate as a contributor to his death.

Based on the above evidence, the Board finds that service connection for the Veteran's cause of death is warranted.  The Board finds the November 2010 opinion from A.C. and May 2011 VHA medical opinions to be highly probative.  A.C. and the VA physician reviewed the claims file, provided thorough rationales for their opinions, and their findings were consistent with evidence of record.  Although there are opinions of record indicating the Veteran's osteoporosis is not related to service, the Board finds the November 2010 opinion and May 2011 VHA medical opinion to be more probative and persuasive.  The Board notes that the most recent negative opinion, from April 1963, relied on medical knowledge from more than forty years ago whereas the November 2010 and May 2011 opinions are based on current medical information regarding osteoporosis.  Thus, the Board finds that the overall evidence  of record supports a finding that the Veteran's osteoporosis was related to service.

As noted above, in an October 1999 statement, the appellant indicated that the Veteran took Excedrin for pain relating to his spine.  Lay statements may be competent to support a claim where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the appellant's statement to be competent and credible.  The November 2010 and May 2011 opinions support a finding that the Veteran's use of NSAIDs for pain related to osteoporosis contributed to his developing peptic ulcer disease, which contributed to his death from sepsis.  Consequently, the Board finds that the evidence of record supports a finding that the Veteran's military service contributed to his death.  Accordingly, the appellant's claim of entitlement to service connection for the cause of the Veteran's death is granted.

IV.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318

As noted in the August 2008 Board remand, in the July 2007 Joint Motion for Remand, as granted by the Court's July 2007 Order, the parties found that the Board failed to discuss 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, with regard to a potential claim by the appellant for VA DIC benefits pursuant to 38 U.S.C.A. § 1318.  The Board notes that such a claim was not discussed in the December 2005 Board decision, as such a claim had not been raised before the RO or adjudicated by the RO in the rating decision on appeal.  While such a claim is ordinarily referred to the RO for development and adjudication, the Joint Motion, as ordered by the Court, ordered the Board to consider the claim.  In August 2008, the Board remanded the issue for further development.

There is no indication that any action has been taken by the RO on this issue.  However, the Board has granted the appellant's claim for entitlement to service connection for the Veteran's cause of death.  Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes.  In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  See, generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997).

Because the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the matter of the appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot.  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


